LAWSON, Justice
(concurring specially) :
I agree that the petition for writ of certiorari filed hy Sheridan in 1 Div. 81 (Docket Number of Court of Appeals) 187 So.2d 294 should be denied. But I feel that it should be expressly pointed out that we have not been called upon to review the decision and judgment of the Court of Appeals in its 1 Div. 82 and that we have not approved the decision and judgment of that court in its 1 Div. 82 in any respect. Particularly do I think that it should be pointed out that we have not approved the holding in 1 Div. 82, supra, to the effect that the search of the glove compartment of the automobile by one of the arresting officers at the time of the arrest constituted an illegal search and seizure requiring the operation of the exclusionary rule of Mapp v. Ohio, 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081. The case of Knox v. State, 42 Ala.App. 578, 172 So.2d 787, cited by the Court of Appeals in support of its holding is, in my opinion, clearly distinguishable on its facts. Cf. United States v. Gorman, 2 Cir., 355 F.2d 151.